Citation Nr: 0307686	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in January 2001.  


FINDING OF FACT

Degenerative joint disease and degenerative disc disease of 
the cervical and lumbar spine were not evident during service 
or until many years thereafter and are not shown to have been 
caused by any in-service event.  


CONCLUSION OF LAW

Degenerative joint and disc disease of the cervical and 
lumbar spine were neither incurred in nor aggravated by 
service nor may degenerative joint disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The final rule implementing the VCAA was published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims.  

The new law and regulations VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statement of the Case.  In addition, the Board remanded the 
issue in January 2001, in part to insure compliance with the 
VCAA.  The veteran was furnished a letter that detailed the 
provisions of the VCAA in December 2002.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim and what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In this 
regard, the service medical records are on file and the 
veteran has been afforded VA examinations during the course 
of this claim.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  Accordingly, the Board finds that the 
requirements of the VCAA have been met.

The veteran is claiming service connection for degenerative 
joint and disc disease of his cervical and lumbar spine.  A 
review of the service medical records shows no definitive 
complaint or finding relative to the cervical or lumbar 
spine.  The veteran was seen at aid station on several in 
September 1967 after a fall from a truck.  At that time he 
sustained abrasions to the upper forehead and upper lip.  The 
upper lip was sutured.  On examination for separation from 
service, clinical evaluation of the spine was normal.  

On file are private medical records pertaining to treatment 
from 1991 to 19991. These records show that the veteran 
received treatment for a low back disorder in May and June 
1991.  At that time, an X-ray study showed minimal narrowing 
of the 2nd, 3rd, and 4th interspaces and the adjacent articular 
surfaces to be sclerotic with marginal osteophyte suggestive 
of degenerative changes.  A CT scan study showed no definite 
herniation or bulging of the disc, but hypertrophic 
degenerative changes were noted in the facet joints at the 
level of the 5th interspace.  Clinical evaluation showed 
lumbar sprain.  Subsequently he continued to receive 
treatment for low back complaints.

When seen in January 1992 it was reported that he was still 
having some difficulty with his back since the injury seven 
weeks earlier.  A January 1992 x-rays showed an old minimal 
compression fracture at the L3.  He was evaluated in January 
1995.  At that time it was reported that he first injured his 
back in 1991.

An examination was conducted by VA in February 1998.  At that 
time the veteran reported that he injured his neck in Vietnam 
in 1967.  He was thrown of a truck and landed down face first 
in the ground.  He had temporary loss of consciousness.  He 
stated that he lay in the hospital for multiple days.  He has 
had neck pain and occasional back pain since that time.  He 
was turned down for a job with the railroad due to 
abnormalities to his back.  He stated that in 1990 or 1991 he 
was a truck driver and his right leg when through the floor 
of the trailer causing a re-injury to his back.   

Following the examination, the diagnoses were degenerative 
disc disease and degenerative joint disease of the cervical 
and lumbar spine.  Subsequent VA examinations performed in 
February 1999, and September 2000 as well as VA outpatient 
treatment records dated from 2000 to 200 show similar 
diagnoses.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

To summarize, the veteran's statements are considered to be 
competent evidence when describing an inservice incident and 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not show that the veteran possesses medical expertise 
and it is contended otherwise.

In this regard the service medical records show that the 
veteran did sustain facial injured after falling off a truck.  
The injuries were describes as abrasions to the lip and 
forehead and the lip was sutured.  However, no reference was 
made to the cervical or lumbar spine or loss of 
consciousness.  Additionally, the separation examination 
showed no pertinent abnormality.  The record does not show 
any manifestation of either cervical or lumbar disc or joint 
disease until 1991, over 20 years following the veteran's 
discharge from duty.  The private treatment records show that 
an injury occurred in January 1991.  There is no medical 
evidence, which shows that the currently diagnosed 
degenerative disc disease and degenerative joint disease of 
the cervical and lumbar spine are related to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.    

ORDER

Service connection for degenerative joint and disc disease of 
the cervical and lumbar spine is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

